Citation Nr: 0416327	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to February 20, 1998, 
for the grant of service connection for an arachnoid cyst 
with headaches and blackouts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son. 




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a 
June 2001 decision by the RO in Atlanta, Georgia, which in 
pertinent part, granted service connection for an arachnoid 
cyst with headaches and blackouts, claimed as secondary to 
service-connected residuals of a scalp laceration, and 
assigned a 50 percent rating from January 31, 2000.  The 
veteran expressed disagreement with the assigned effective 
date and filed a timely appeal.  In a November 2001 decision, 
the RO assigned an effective date of February 20, 1998 for 
the award of service connection.  

A hearing was held before the undersigned Acting Veterans Law 
Judge in October 2003. 


FINDINGS OF FACT

1.  The veteran served on active duty from December 1973 to 
October 1974.

2.  On October 21, 1974, the veteran's original claim for 
entitlement to service connection for head injuries claimed 
as secondary to service-connected residuals of a scalp 
laceration was received by the RO.  

3.  In a November 1, 1974 letter, the RO asked the veteran to 
submit a VA Form 21-4176 describing his head injury.  

4.  On November 15, 1974, an October 1974 VA hospital summary 
showing that the veteran was treated for headaches and black-
outs spells was received by the RO.   

5.  On February 13, 1975, the veteran's service medical 
records were received at the RO.  The service medical records 
show that in March 1974, the veteran was playing football and 
he sustained an injury to his nose.  The injury requires 
sutures and X-ray examination showed minimally depressed 
fractures of the nasal bone.  

6.  On March 24, 1975, the veteran's service hospital records 
were received at the RO.  The service hospital records show 
that on April 3, 1974, the veteran was admitted to the 
emergency room after sustaining a six inch deep laceration of 
the scalp after running into a tree while playing football.  
The laceration was sutured.  

7.  The service medical records and the October 1974 VA 
hospital summary were sufficient to continue the pendency of 
the October 1974 pending claim, necessary evidence to 
complete the October 1974 application was received within one 
year from the November 1974 RO request, and the October 1974 
claim was not abandoned.  

8.  The effective date of the award of service connection for 
arachnoid cyst with headaches and blackouts, claimed as 
secondary to service-connected residuals of a scalp 
laceration is October 2, 1974, the date after the date of 
separation from service.  


CONCLUSION OF LAW

An effective date of October 2, 1974, for the award of 
service connection for an arachnoid cyst with headaches and 
blackouts is warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Factual Background

The veteran served on active duty from December 1973 to 
October 1974.

In October 1974, the veteran filed a claim for service 
connection for head injuries.  This claim was not 
adjudicated. 

In a November 1, 1974 letter, the RO asked the veteran to 
submit a VA Form 21-4176 describing his head injury.  

On November 15, 1974, an October 1974 VA hospital summary 
showing treatment for headaches and black-outs spells was 
received by the RO.   

On February 13, 1975, the veteran's service medical records 
were received at the RO.  The service medical records show 
that in March 1974, the veteran was playing football and he 
sustained an injury to his nose.  The injury requires sutures 
and X-ray examination showed minimally depressed fractures of 
the nasal bone.  

On March 24, 1975, the veteran's service hospital records 
were received at the RO.  The service hospital records show 
that on April 3, 1974, the veteran was admitted to the 
emergency room after sustaining a six inch deep laceration of 
the scalp after running into a tree while playing football.  
The laceration was sutured.  

In February 1998, the veteran's claim for entitlement to 
service connection for head injures was received by the RO.  

In September 1998, the RO granted service connection for 
residuals of a laceration to the scalp.  

In January 2000, the veteran filed a claim for service 
connection for an arachnoid cyst with headaches and 
blackouts, claimed as secondary to service-connected 
residuals of a scalp laceration.  

In a June 2001 rating decision, the RO granted service 
connection for an arachnoid cyst with headaches and blackouts 
and assigned a 50 percent rating effective January 31, 2000.  
The grant of service connection was based upon a May 2001 VA 
examination which indicated that the veteran had a post-
concussion migraines secondary to the head injury in service.  
The examiner provided this medical opinion after review of 
the claims folder and examination of the veteran.  

In a November 2001 decision, the RO assigned an effective 
date of February 20, 1998 for the award of service connection 
for an arachnoid cyst with headaches and blackouts.   



Pertinent Law and Regulations
  
The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2003).
  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2003).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).  
 
"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

The veteran maintains that an effective date prior to 
February 20, 1998 should be assigned for the grant of service 
connection for an arachnoid cyst with headaches and 
blackouts.  

In this case, the veteran filed his original claim of 
entitlement to service connection for head injuries in 
October 1974.  The claim was received on October 21, 1974.  
However, that claim was not adjudicated.  In a November 1974 
letter, the RO informed the veteran that the evidence 
requested should be submitted as soon as possible, preferably 
within the 60 days and in any case, it must be received in 
the Veterans Administration within one year from the date of 
this latter; otherwise, benefits, if entitlement is 
established, may not be paid prior to the date of its 
receipt.  The RO asked the veteran to complete a Form 21-4176 
and describe his head injury.  

The Board notes that the veteran had described the head 
injury in the October 1974 application for benefits.  The 
Board also points out that the veteran indicated that he had 
been treated for the head injury at the Huntington VA 
Hospital.  

On November 15, 1974, an October 1974 VA hospital summary 
showing treatment for headaches and black-outs spells was 
received by the RO.   

On February 13, 1975, the veteran's service medical records 
were received at the RO.  The service medical records show 
that in March 1974, the veteran was playing football and he 
sustained an injury to his nose.  The injury requires sutures 
and X-ray examination showed minimally depressed fractures of 
the nasal bone.  

On March 24, 1975, the veteran's service hospital records 
were received at the RO.  The service hospital records show 
that on April 3, 1974, the veteran was admitted to the 
emergency room after sustaining a six inch deep laceration of 
the scalp after running into a tree while playing football.  
The laceration was sutured.  

Service connection for arachnoid cyst with migraine headaches 
and blackouts was granted in June 2001 based upon the 
findings of a May 2001 VA examination which show that the 
veteran had a post-concussion migraines secondary to the head 
injury in service.  The examiner provided this medical 
opinion after review of the claims folder and examination of 
the veteran.  In the November 2001 rating decision, the RO 
indicated that the veteran's original claim had been denied 
because the veteran did not furnish evidence as requested.  
The RO held that the veteran reopened the claim as per a VA 
Form 21-526 received February 20, 1998, which is the date of 
receipt of the reopened claim.    

The RO determined that the veteran's October 1974 claim was 
abandoned because the veteran did not respond to the RO's 
November 1974 letter which requested that the veteran submit 
information describing head injuries.  Regarding "Incomplete 
applications," VA had the following statutory duty:

If a claimant's application for benefits under the 
laws administered by the Secretary is incomplete, 
the Secretary shall notify the claimant of the 
evidence necessary to complete the application.  If 
such evidence is not received within one year from 
the date of such notification, no benefits may be 
paid or furnished by reason of such application.  
38 U.S.C. § 3003 (West 1970).  

The statute in question, 38 U.S.C.A. § 3003(a), was 
renumbered to 38 U.S.C.A. § 5103(a) by P. L. 102-40, § 
402(b)(1), effective May 7, 1991, 105 Stat. 238.  

An additional pertinent regulation pertaining to "Abandoned 
Claims" read, in pertinent part, as follows:

Where evidence requested in connection with an 
original claim, a claim for an increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after 
the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further 
action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency 
and indemnity compensation based on such evidence 
shall commence not earlier than the date of filing 
the new claim.

38 C.F.R. § 3.158(a) (1974).  

An additional regulation reads, in pertinent part, as 
follows:

If a claimant's application is incomplete, the 
claimant will be notified of the evidence necessary 
to complete the application.  If the evidence is 
not received within 1 year from the date of such 
notification, pension, compensation, or dependency 
and indemnity compensation may not be paid by 
reason of that application (38 U.S.C. 
3003(a))...Failure to furnish a potential claimant 
any form or information concerning the right to 
file claim for pension, compensation, or dependency 
and indemnity compensation, or to furnish notice of 
the time limit for the filing of a claim or 
submission of evidence will not extend the periods 
allowed for these actions.

38 C.F.R. § 3.109(b) (1974).

The Board finds that the October 1974 claim was not abandoned 
even though the veteran failed to respond to the RO's 
November 1974 letter requesting a description of the claimed 
head injuries.  The record shows that the necessary evidence 
describing the head injuries was received by the RO within 
one year of the November 1974 letter and the veteran's 
application was complete.  A response from the veteran was 
not needed because the necessary evidence to complete the 
application was already of record.  As noted above, medical 
evidence which completed the veteran's application for 
compensation benefits was received within one year of the 
November 1974 letter.  On November 15, 1974, an October 1974 
VA hospital summary showing treatment for headaches and 
black-outs spells was received by the RO.  This medical 
evidence described the claimed head injuries.  The service 
medical records also describe the head injuries.  On February 
13, 1975, the veteran's service medical records were received 
at the RO.  The service medical records show that in March 
1974, the veteran was playing football and he sustained an 
injury to his nose.  The injury requires sutures and X-ray 
examination showed minimally depressed fractures of the nasal 
bone.  On March 24, 1975, the veteran's service hospital 
records were received at the RO.  The service hospital 
records show that on April 3, 1974, the veteran was admitted 
to the emergency room after sustaining a six inch deep 
laceration of the scalp after running into a tree while 
playing football.  The laceration was sutured.  The receipt 
of this evidence was sufficient to continue the pendency of 
the October 1974 claim because upon receipt of this evidence, 
the veteran's application for service connection for head 
injuries was complete.  A claim is considered abandoned if 
the application is incomplete and where evidence requested in 
connection with an original claim is not furnished within 1 
year after the date of the request.  See 38 U.S.C. § 3003; 
38 C.F.R. § 3.158 (1974).  In the veteran's case, the October 
1974 application was not abandoned because the application 
was complete within 1 year from the RO's request for 
evidence.  

Thus, the Board finds that the evidence shows that the 
veteran filed a claim for service connection for head 
injuries within one year after service discharge.  The record 
shows that the veteran separated from service on October 1, 
1974.  Thus, an effective date back to the day following 
service discharge for service connection for head injuries is 
warranted.  38 C.F.R. § 3.400(b)(2).  

Accordingly, under the applicable law and regulations, 
October 2, 1974, the day following separation from active 
service, is the proper effective date for the award of 
service connection for an arachnoid cyst with headaches and 
blackouts.  Entitlement to an earlier effective date for the 
award of service connection for an arachnoid cyst with 
headaches and blackouts is granted to that extent.   
  



ORDER

Entitlement to an effective date of October 2, 1974 for the 
award of service connection for an arachnoid cyst with 
headaches and blackouts is granted.  



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



